                  1     MARC S. HINES (SBN 140065)
                        mhines@lawhhp.com
                  2     CHRISTINE M. EMANUELSON (SBN 221269)
                        cemanuelson@lawhhp.com
                  3     ELAN J. DUNAEV (SBN 310060)
                        edunaev@lawhhp.com
                  4     HINES HAMPTON PELANDA LLP
                        34 Executive Park, Suite 260
                  5     Irvine, California 92614
                        Telephone: (714) 513-1122
                  6     Facsimile: (714) 242-9529
                  7     Attorneys for Defendants
                        NATIONWIDE MUTUAL INSURANCE COMPANY
                  8     and SCOTTSDALE INSURANCE COMPANY
                  9
                10                           UNITED STATES DISTRICT COURT
                11            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                12      ARON MARDEROSIAN, an                     CASE NO.: 2:19-cv-06152 PSG (KSx)
                        individual, and SARAH
                13      MARDEROSIAN, an individual,
                                                                 STIPULATION AND PROPOSED
                14                            Plaintiffs,        PROTECTIVE ORDER
                        vs.
                15
                        NATIONAL MUTUAL
                16      INSURANCE COMPANY, a
                        corporation, NATIONWIDE
                17      INSURANCE COMPANY, a
                        corporation, SCOTTSDALE
                18      INSURANCE COMPANY, a
                        corporation, and DOES 1-50,
                19      inclusive,
                20                            Defendants.
                21
                22            TO THE COURT, ALL PARTIES AND THEIR RESPECTIVE
                23      COUNSEL OF RECORD:
                24            Plaintiffs Aron and Sarah Marderosian (collectively referred to as
                25      “Plaintiffs”) and Defendants Nationwide Mutual Insurance Company and Scottsdale
                26      Insurance Company (collectively referred to as “Defendants”), through their counsel
                27      of record, submit the following stipulated protective order to facilitate the exchange
                28
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                1
     Suite 260
 Irvine, CA 92614                          STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1     of information for which the respective designating party considers to be
                  2     confidential in discovery in this case:
                  3
                  4     1.    STIPULATED PROTECTIVE ORDER
                  5           A.     PURPOSES AND LIMITATIONS
                  6           Discovery in this action is likely to involve production of confidential,
                  7     proprietary or private information for which special protection from public
                  8     disclosure and from use for any purpose other than pursuing this litigation may be
                  9     warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                10      enter the following Stipulated Protective Order. The parties acknowledge that this
                11      Order does not confer blanket protections on all disclosures or responses to
                12      discovery and that the protection it affords from public disclosure and use extends
                13      only to the limited information or items that are entitled to confidential treatment
                14      under the applicable legal principles.
                15            B.     GOOD CAUSE STATEMENT
                16            Plaintiffs have served discovery requests on Defendants seeking information
                17      that Defendants believe involve trade secrets and other valuable research,
                18      development, commercial, financial, technical, pricing, and/or proprietary
                19      information for which special protection from public disclosure and from use for
                20      any purpose other than prosecution of this action is warranted. Such confidential
                21      and proprietary materials and information consist of, among other things,
                22      confidential information as to Defendants’ underwriting procedures and practices,
                23      Defendants’ best claim practices guidelines, and related documents, and applicable
                24      underwriting guidelines, information regarding Defendants’ confidential claims
                25      practices, confidential agency and agency-related, other information otherwise
                26      unavailable to the public and to Defendants’ competitors, or which may be
                27      privileged or otherwise protected from disclosure under state or federal statutes,
                28      court rules, case decisions, or common law; or containing trade secrets, or other
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                 2
     Suite 260
 Irvine, CA 92614                           STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1     confidential and proprietary research, development, processes, procedures or
                  2     commercial information that the parties contend are protected by trade secret
                  3     privileges and which are being produced in this action pursuant to discovery
                  4     requests propounded while the above-referenced action is pending.
                  5            Accordingly, to expedite the flow of information, to facilitate the prompt
                  6     resolution of disputes over confidentiality of discovery materials, to adequately
                  7     protect information the parties are entitled to keep confidential, to ensure that the
                  8     parties are permitted reasonable necessary uses of such material in preparation for
                  9     and in the conduct of trial, to address their handling at the end of the litigation, and
                10      serve the ends of justice, a protective order for such information is justified in this
                11      matter. It is the intent of the parties that information will not be designated as
                12      confidential for tactical reasons and that nothing be so designated without a good
                13      faith belief that it has been maintained in a confidential, non-public manner, and
                14      there is good cause why it should not be part of the public record of this case.
                15
                16      2.     DEFINITIONS
                17             2.1    Action: this pending federal lawsuit.
                18             2.2    Challenging Party: a Party or Non-Party that challenges the
                19      designation of information or items under this Order.
                20             2.3    “CONFIDENTIAL” Information or Items: information (regardless of
                21      how it is generated, stored or maintained) or tangible things that qualify for
                22      protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                23      the Good Cause Statement.
                24             2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                25      their support staff).
                26             2.5    Designating Party: a Party or Non-Party that designates information or
                27      items that it produces in disclosures or in responses to discovery as
                28      “CONFIDENTIAL.”
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                 3
     Suite 260
 Irvine, CA 92614                               STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1           2.6    Disclosure or Discovery Material: all items or information, regardless
                  2     of the medium or manner in which it is generated, stored, or maintained (including,
                  3     among other things, testimony, transcripts, and tangible things), that are produced or
                  4     generated in disclosures or responses to discovery in this matter.
                  5           2.7    Expert: a person with specialized knowledge or experience in a matter
                  6     pertinent to the litigation who has been retained by a Party or its counsel to serve as
                  7     an expert witness or as a consultant in this Action.
                  8           2.8     House Counsel: attorneys who are employees of a party to this Action.
                  9     House Counsel does not include Outside Counsel of Record or any other outside
                10      counsel.
                11            2.9    Non-Party: any natural person, partnership, corporation, association or
                12      other legal entity not named as a Party to this action.
                13            2.10 Outside Counsel of Record: attorneys who are not employees of a party
                14      to this Action but are retained to represent a party to this Action and have appeared
                15      in this Action on behalf of that party or are affiliated with a law firm that has
                16      appeared on behalf of that party, and includes support staff.
                17            2.11 Party: any party to this Action, including all of its officers, directors,
                18      employees, consultants, retained experts, and Outside Counsel of Record (and their
                19      support staffs).
                20            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                21      Discovery Material in this Action.
                22            2.13 Professional Vendors: persons or entities that provide litigation support
                23      services (e.g., photocopying, videotaping, translating, preparing exhibits or
                24      demonstrations, and organizing, storing, or retrieving data in any form or medium)
                25      and their employees and subcontractors.
                26            2.14 Protected Material: any Disclosure or Discovery Material that is
                27      designated as “CONFIDENTIAL.”
                28            2.15    Receiving Party: a Party that receives Disclosure or Discovery
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                 4
     Suite 260
 Irvine, CA 92614                           STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1     Material from a Producing Party in this Action.
                  2
                  3     3.    SCOPE
                  4           The protections conferred by this Stipulation and Order cover not only
                  5     Protected Material (as defined above), but also (1) any information copied or
                  6     extracted from Protected Material; (2) all copies, excerpts, summaries, or
                  7     compilations of Protected Material; and (3) any testimony, conversations, or
                  8     presentations by Parties or their Counsel that might reveal Protected Material.
                  9           Any use of Protected Material at trial shall be governed by the orders of the
                10      trial judge and other applicable authorities. This Order does not govern the use of
                11      Protected Material at trial.
                12
                13      4.    DURATION
                14            Even after final disposition of this litigation, the confidentiality obligations
                15      imposed by this Order shall remain in effect until a Designating Party agrees
                16      otherwise in writing or a court order otherwise directs. Final disposition shall be
                17      deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                18      or without prejudice; and (2) final judgment herein after the completion and
                19      exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                20      including the time limits for filing any motions or applications for extension of time
                21      pursuant to applicable law.
                22
                23      5.    DESIGNATING PROTECTED MATERIAL
                24            5.1    Exercise of Restraint and Care in Designating Material for Protection.
                25            Each Party or Non-Party that designates information or items for protection
                26      under this Order must take care to limit any such designation to specific material
                27      that qualifies under the appropriate standards. The Designating Party must designate
                28      for protection only those parts of material, documents, items or oral or written
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                 5
     Suite 260
 Irvine, CA 92614                           STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1     communications that qualify so that other portions of the material, documents, items
                  2     or communications for which protection is not warranted are not swept unjustifiably
                  3     within the ambit of this Order.
                  4           Mass, indiscriminate or routinized designations are prohibited. Designations
                  5     that are shown to be clearly unjustified or that have been made for an improper
                  6     purpose (e.g., to unnecessarily encumber the case development process or to impose
                  7     unnecessary expenses and burdens on other parties) may expose the Designating
                  8     Party to sanctions.
                  9           If it comes to a Designating Party’s attention that information or items that it
                10      designated for protection do not qualify for protection, that Designating Party must
                11      promptly notify all other Parties that it is withdrawing the inapplicable designation.
                12            5.2    Manner and Timing of Designations.
                13            Except as otherwise provided in this Order, or as otherwise stipulated or
                14      ordered, Disclosure of Discovery Material that qualifies for protection under this
                15      Order must be clearly so designated before the material is disclosed or produced.
                16            Designation in conformity with this Order requires:
                17                   (a) for information in documentary form (e.g., paper or electronic
                18      documents, but excluding transcripts of depositions or other pretrial or trial
                19      proceedings), that the Producing Party affix at a minimum, the legend
                20      “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                21      contains protected material. If only a portion of the material on a page qualifies for
                22      protection, the Producing Party also must clearly identify the protected portion(s)
                23      (e.g., by making appropriate markings in the margins).
                24            A Party or Non-Party that makes original documents available for inspection
                25      need not designate them for protection until after the inspecting Party has indicated
                26      which documents it would like copied and produced. During the inspection and
                27      before the designation, all of the material made available for inspection shall be
                28      deemed “CONFIDENTIAL.” After the inspecting Party has identified the
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                 6
     Suite 260
 Irvine, CA 92614                             STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1     documents it wants copied and produced, the Producing Party must determine which
                  2     documents, or portions thereof, qualify for protection under this Order. Then,
                  3     before producing the specified documents, the Producing Party must affix the
                  4     “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                  5     portion of the material on a page qualifies for protection, the Producing Party also
                  6     must clearly identify the protected portion(s) (e.g., by making appropriate markings
                  7     in the margins).
                  8                  (b) for testimony given in depositions that the Designating Party
                  9     identifies the Disclosure or Discovery Material on the record, before the close of the
                10      deposition all protected testimony.
                11                   (c) for information produced in some form other than documentary and
                12      for any other tangible items, that the Producing Party affix in a prominent place on
                13      the exterior of the container or containers in which the information is stored the
                14      legend “CONFIDENTIAL.” If only a portion or portions of the information
                15      warrants protection, the Producing Party, to the extent practicable, shall identify the
                16      protected portion(s).
                17             7.3   Inadvertent Failures to Designate.
                18             If timely corrected, an inadvertent failure to designate qualified information
                19      or items does not, standing alone, waive the Designating Party’s right to secure
                20      protection under this Order for such material. Upon timely correction of a
                21      designation, the Receiving Party must make reasonable efforts to assure that the
                22      material is treated in accordance with the provisions of this Order.
                23
                24      6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
                25      6.1.   Timing of Challenges. Any Party or Non-Party may challenge a designation
                26      of confidentiality at any time that is consistent with the Court’s Scheduling Order.
                27             6.2   Meet and Confer. The Challenging Party shall initiate the dispute
                28      resolution process under Local Rule 37-1 et seq.
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                 7
     Suite 260
 Irvine, CA 92614                           STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1           6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
                  2     joint stipulation pursuant to Local Rule 37-2.
                  3           6.4    The burden of persuasion in any such challenge proceeding shall be on
                  4     the Designating Party. Frivolous challenges, and those made for an improper
                  5     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                  6     parties) may expose the Challenging Party to sanctions. Unless the Designating
                  7     Party has waived or withdrawn the confidentiality designation, all parties shall
                  8     continue to afford the material in question the level of protection to which it is
                  9     entitled under the Producing Party’s designation until the Court rules on the
                10      challenge.
                11
                12      7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                13            7.1    Basic Principles. A Receiving Party may use Protected Material that is
                14      disclosed or produced by another Party or by a Non-Party in connection with this
                15      Action only for prosecuting, defending or attempting to settle this Action. Such
                16      Protected Material may be disclosed only to the categories of persons and under the
                17      conditions described in this Order. When the Action has been terminated, a
                18      Receiving Party must comply with the provisions of section 15 below (FINAL
                19      DISPOSITION).
                20            Protected Material must be stored and maintained by a Receiving Party at a
                21      location and in a secure manner that ensures that access is limited to the persons
                22      authorized under this Order.
                23            7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                24      otherwise ordered by the court or permitted in writing by the Designating Party, a
                25      Receiving Party may disclose any information or item designated
                26      “CONFIDENTIAL” only to:
                27                   (a) the Receiving Party’s Outside Counsel of Record in this Action, as
                28      well as employees of said Outside Counsel of Record to whom it is reasonably
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                 8
     Suite 260
 Irvine, CA 92614                           STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1     necessary to disclose the information for this Action;
                  2                  (b) the officers, directors, and employees (including House Counsel) of
                  3     the Receiving Party to whom disclosure is reasonably necessary for this Action;
                  4                  (c) Experts (as defined in this Order) of the Receiving Party to whom
                  5     disclosure is reasonably necessary for this Action and who have signed the
                  6     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                  7                  (d) the court and its personnel;
                  8                  (e) court reporters and their staff;
                  9                  (f) professional jury or trial consultants, mock jurors, and Professional
                10      Vendors to whom disclosure is reasonably necessary for this Action and who have
                11      signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                12                   (g) the author or recipient of a document containing the information or
                13      a custodian or other person who otherwise possessed or knew the information;
                14                   (h) during their depositions, witnesses, and attorneys for witnesses, in
                15      the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                16      party requests that the witness sign the form attached as Exhibit A hereto; and (2)
                17      they will not be permitted to keep any confidential information unless they sign the
                18      “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                19      agreed by the Designating Party or ordered by the court. Pages of transcribed
                20      deposition testimony or exhibits to depositions that reveal Protected Material may
                21      be separately bound by the court reporter and may not be disclosed to anyone except
                22      as permitted under this Stipulated Protective Order; and
                23                   (i) any mediators or settlement officers and their supporting personnel,
                24      mutually agreed upon by any of the parties engaged in settlement discussions.
                25      ///
                26      ///
                27      ///
                28
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                  9
     Suite 260
 Irvine, CA 92614                           STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                  2           PRODUCED IN OTHER LITIGATION
                  3           If a Party is served with a subpoena or a court order issued in other litigation
                  4     that compels disclosure of any information or items designated in this Action as
                  5     “CONFIDENTIAL,” that Party must:
                  6                  (a) promptly notify in writing the Designating Party. Such notification
                  7     shall include a copy of the subpoena or court order;
                  8                  (b) promptly notify in writing the party who caused the subpoena or
                  9     order to issue in the other litigation that some or all of the material covered by the
                10      subpoena or order is subject to this Protective Order. Such notification shall include
                11      a copy of this Stipulated Protective Order; and
                12                   (c) cooperate with respect to all reasonable procedures sought to be
                13      pursued by the Designating Party whose Protected Material may be affected.
                14            If the Designating Party timely seeks a protective order, the Party served with
                15      the subpoena or court order shall not produce any information designated in this
                16      action as “CONFIDENTIAL” before a determination by the court from which the
                17      subpoena or order issued, unless the Party has obtained the Designating Party’s
                18      permission. The Designating Party shall bear the burden and expense of seeking
                19      protection in that court of its confidential material and nothing in these provisions
                20      should be construed as authorizing or encouraging a Receiving Party in this Action
                21      to disobey a lawful directive from another court.
                22
                23      9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                24            PRODUCED IN THIS LITIGATION
                25            (a) The terms of this Order are applicable to information produced by a Non-
                26      Party in this Action and designated as “CONFIDENTIAL.” Such information
                27      produced by Non-Parties in connection with this litigation is protected by the
                28
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                 10
     Suite 260
 Irvine, CA 92614                           STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1     remedies and relief provided by this Order. Nothing in these provisions should be
                  2     construed as prohibiting a Non-Party from seeking additional protections.
                  3           (b) In the event that a Party is required, by a valid discovery request, to
                  4     produce a Non-Party’s confidential information in its possession, and the Party is
                  5     subject to an agreement with the Non-Party not to produce the Non-Party’s
                  6     confidential information, then the Party shall:
                  7                  (1) promptly notify in writing the Requesting Party and the Non-Party
                  8     that some or all of the information requested is subject to a confidentiality
                  9     agreement with a Non-Party;
                10                   (2) promptly provide the Non-Party with a copy of the Stipulated
                11      Protective Order in this Action, the relevant discovery request(s), and a reasonably
                12      specific description of the information requested; and
                13                   (3) make the information requested available for inspection by the Non-
                14      Party, if requested.
                15            (c) If the Non-Party fails to seek a protective order from this court within 14
                16      days of receiving the notice and accompanying information, the Receiving Party
                17      may produce the Non-Party’s confidential information responsive to the discovery
                18      request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                19      not produce any information in its possession or control that is subject to the
                20      confidentiality agreement with the Non-Party before a determination by the court.
                21      Absent a court order to the contrary, the Non-Party shall bear the burden and
                22      expense of seeking protection in this court of its Protected Material.
                23
                24      10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                25            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                26      Protected Material to any person or in any circumstance not authorized under this
                27      Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                28      writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                11
     Suite 260
 Irvine, CA 92614                              STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                  2     persons to whom unauthorized disclosures were made of all the terms of this Order,
                  3     and (d) request such person or persons to execute the “Acknowledgment an
                  4     Agreement to Be Bound” attached hereto as Exhibit A.
                  5
                  6     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                  7           PROTECTED MATERIAL
                  8           When a Producing Party gives notice to Receiving Parties that certain
                  9     inadvertently produced material is subject to a claim of privilege or other protection,
                10      the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                11      Procedure 26(b)(5)(B). This provision is not intended to modify whatever
                12      procedure may be established in an e-discovery order that provides for production
                13      without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
                14      (e), insofar as the parties reach an agreement on the effect of disclosure of a
                15      communication or information covered by the attorney-client privilege or work
                16      product protection, the parties may incorporate their agreement in the stipulated
                17      protective order submitted to the court.
                18
                19      12.   MISCELLANEOUS
                20            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                21      person to seek its modification by the Court in the future.
                22            12.2 Right to Assert Other Objections. By stipulating to the entry of this
                23      Protective Order, no Party waives any right it otherwise would have to object to
                24      disclosing or producing any information or item on any ground not addressed in this
                25      Stipulated Protective Order. Similarly, no Party waives any right to object on any
                26      ground to use in evidence of any of the material covered by this Protective Order.
                27            12.3 Filing Protected Material. A Party that seeks to file under seal any
                28
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                12
     Suite 260
 Irvine, CA 92614                           STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1     Protected Material must comply with Local Civil Rule 79-5. Protected Material
                  2     may only be filed under seal pursuant to a court order authorizing the sealing of the
                  3     specific Protected Material. If a Party’s request to file Protected Material under seal
                  4     is denied by the court, then the Receiving Party may file the information in the
                  5     public record unless otherwise instructed by the court.
                  6
                  7     13.   FINAL DISPOSITION
                  8           After the final disposition of this Action, as defined in paragraph 4, within 60
                  9     days of a written request by the Designating Party, each Receiving Party must return
                10      all Protected Material to the Producing Party or destroy such material. As used in
                11      this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                12      summaries, and any other format reproducing or capturing any of the Protected
                13      Material. Whether the Protected Material is returned or destroyed, the Receiving
                14      Party must submit a written certification to the Producing Party (and, if not the same
                15      person or entity, to the Designating Party) by the 60-day deadline that (1) identifies
                16      (by category, where appropriate) all the Protected Material that was returned or
                17      destroyed and (2) affirms that the Receiving Party has not retained any copies,
                18      abstracts, compilations, summaries or any other format reproducing or capturing any
                19      of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                20      retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
                21      transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                22      reports, attorney work product, and consultant and expert work product, even if such
                23      materials contain Protected Material. Any such archival copies that contain or
                24      constitute Protected Material remain subject to this Protective Order as set forth in
                25      Section 4 (DURATION).
                26      ///
                27      ///
                28
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                13
     Suite 260
 Irvine, CA 92614                           STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
                  1                                          EXHIBIT A
                  2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                  3           I, __________________________[print or type full name], of
                  4     _______________________________ [print or type full address] declare under
                  5     penalty of perjury that I have read in its entirety and understand the Stipulated
                  6     Protective Order that was issued by the United States District Court for the Central
                  7     District of California on ____________, 2019 in the case of Aron Marderosian, et
                  8     al. v. Nationwide Mutual Insurance Company, et al., Case No.: 2:19-cv-06152 PSG
                  9     (KSx). I agree to comply with and to be bound by all the terms of this Stipulated
                10      Protective Order and I understand and acknowledge that failure to so comply could
                11      expose me to sanctions and punishment in the nature of contempt. I solemnly
                12      promise that I will not disclose in any manner any information or item that is subject
                13      to this Stipulated Protective Order to any person or entity except in strict compliance
                14      with the provisions of this Order.
                15            I further agree to submit to the jurisdiction of the United States District Court
                16      for the Central District of California for the purpose of enforcing the terms of this
                17      Stipulated Protective Order, even if such enforcement proceedings occur after
                18      termination of this action. I hereby appoint __________________________ [print or
                19      type full name] of _______________________________________ [print or type
                20      full address and telephone number] as my California agent for service of process in
                21      connection with this action or any proceedings related to enforcement of this
                22      Stipulated Protective Order.
                23      Date: ______________________________________
                24      City and State where sworn and signed: _________________________________
                25
                26      Printed name: _______________________________
                27      Signature: __________________________________
                28
Hines Hampton Pelanda
        LLP
 34 Executive Park,                                                15
     Suite 260
 Irvine, CA 92614                           STIPULATION AND PROPOSED PROTECTIVE ORDER
 Tel: (714) 513-1122
 Fax: (714) 242-9529
